OPINION
OPINION BY
JUDGE SHRAGER

I.INTRODUCTION

On March 11, 2015, the Judicial Conduct Board filed a complaint against Respondent, Former Municipal Court .Judge, Joseph C. Waters, Jr. After preliminary proceedings the parties have stipulated- to the findings of fact set forth below.
II. FINDINGS OF FACT
1. From July 7, 2009, through September 23, 2014, Former Jüdge Waters served as a Judge of the Municipal Court of Philadelphia, Pennsylvania.
2. As a Municipal Court Judge, Former Judge Waters was at all times relevant hereto, subject to all the duties and responsibilities imposed on him. by the Constitution of the Commonwealth of Pennsylvania and the Code of Judicial Conduct.
3. On September 5, 2014, the United States Attorney’s Office for Eastern District of Pennsylvania filed under seal a two count Information against Former. Judge Waters.in the United States District Court for the Eastern District of Pennsylvania. U.S.A. v. Joseph C. Waters, Docket No. 2:14-cr-00478.
4. The criminal information charged Mr. Waters with one count of mail fraud (18 U.S.C.A. §§ 1341 and 2) and one count of honest services wire fraud (18 U.S.C.A. §§ 1343, 1346 and 2).
5. A violation of 18 U.S.C.A. § 1341 is a felony.
6. A violation of 18 U.S.C.A, § 1343 is a felony.
7. On September 23, 2014, Former Judge Waters resigned from the bench of the Municipal Court.
8. On September 24, 2014, Former Judge Waters entered a negotiated Guilty Plea Agreement before the Honorable Juan R. Sanchez in the United States Dis*896trict Court for the Eastern District of Pennsylvania under which he pled guilty to two felonies.
9. At the conclusion of the guilty plea hearing, Judge Sanchez ordered a presen-tence investigation report.
10. On October 13, 2014, Former Judge Waters submitted a Statement of Resignation from the Bar of the Commonwealth of Pennsylvania.
11. On November 25, 2014, the Pennsylvania Supreme Court entered an Order accepting Former Judge Waters’ resignation and disbarring him on consent from the Bár of the Commonwealth of Pennsylvania.
12. Following his review of the presen-tence investigation, on January 22, 2015, Judge Sanchez presided over Former Judge Waters’ sentencing hearing and imposed judgment of 24 months in prison followed by three years of supervised release, a special assessment of $200, and a fine of $5,500.
13. By his February 18, 2015, Amended Order to Surrender, Judge Sanchez ordered Former Judge Waters to report to prison on March 3, 2015.
14. Former Judge: Waters is currently serving his term of incarceration at a Federal Prison Camp in Ashland, Kentucky.
15. By virtue of his federal convictions and sentence for acts committed during his term as a Municipal Court Judge, Former Judge Waters is a convicted felon.
16. The Constitution of Pennsylvania at Article V, § 18(d)(1) provides in pertinent part:
A justice, judge or justice of the peace may be suspended, removed from office or otherwise disciplined for conviction of a felony; ....
17.The Constitution of Pennsylvania at Article V, § 18(d)(3) provides in pertinent part:
A justice, judge or justice of the peace ... disbarred as a member of the Supreme Court or removed under this section shall forfeit automatically his judicial office and thereafter be ineligible for judicial office.

III.DISCUSSION

As a disbarred former lawyer and convicted felon, Judge Waters forfeits his judicial office and is ineligible for future judicial office. Accordingly, we make the following conclusions of Law.

IV.CONCLUSIONS OF LAW

1. Former Judge Waters is a convicted felon and is subject to discipline.
2. Former Judge Waters was disbarred as a member of the bar of the Supreme Court and automatically forfeits his judicial office and shall be ineligible for further judicial office as per the Constitution of Pennsylvania, Article V, § 18(d)(3).
ORDER
AND NOW, this 12th day of January, 2016, based upon the foregoing, it is HEREBY ORDERED that Respondent, Joseph C. Waters, Jr., is removed from office and shall be ineligible to hold judicial office in the future. .